Citation Nr: 1710529	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  13-31 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.M.K., Counsel







INTRODUCTION

The Veteran served on active duty from April 1972 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

When this case was before the Board in February 2016, the Board denied service connection for hepatitis C.  The Veteran appealed the denial of service connection to the U.S. Court of Appeals for Veterans Claims (Court).  In September 2016 the Court granted the parties' Joint Motion for Remand (JMR) and returned the case to the Board for action consistent with the JMR.  

When this case was most recently before the Board in November 2016, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA processing systems.  These records were reviewed to ensure thorough analysis of the evidence of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a) (2) (West 2014).


FINDING OF FACT

The Veteran's current hepatitis C is not shown by the competent and probative evidence of record to be causally related to a disease, injury, or event in service.




CONCLUSION OF LAW

The criteria for service connection for hepatitis C are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Compliance with Prior Remand

As noted in the Introduction, the Board most recently remanded this claim in November 2016.  The Board directed the AOJ to return the claims file to an examiner of appropriate knowledge and expertise to provide an opinion as to the etiology of the Veteran's diagnosed hepatitis C and readjudicate the claim.  A December 2016 VA medical opinion was issued, and the Veteran's claim was readjudicated in a January 2017 Supplemental Statement of the Case.

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II. VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).  Notice must be provided before the initial RO decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
VA complied with the duty to notify with letters dated October 2011 and February 2012.

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  It has successfully requested and obtained service treatment records, identified private medical records, and VA medical records.  The Veteran has not identified and the record does not suggest that there are additional treatment records or relevant Social Security Administration records that have not been associated with the file.

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides a three element analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

A VA medical opinion was most recently issued in December 2016.  The record does not reflect that this opinion is inadequate.  38 C.F.R. § 3.159 (c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner considered the Veteran's relevant medical history and provides a well-reasoned and adequately supported opinion. 

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

III. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Generally, VA law and regulations preclude granting service connection for a disability that is due to the Veteran's own willful misconduct.  See U.S.C.A. § 105 (West 2014); 38 C.F.R. §§ 3.1 (n), 3.301(b) (2016).

In order to establish service connection for the claimed disorder, there must be 
 (1) competent evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For purposes of 3.303(b), where the veteran asserts entitlement to a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309 (a). Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). (emphasis added).  However, for disabilities that are not listed as chronic under 38 C.F.R. § 3.309 (a), such as hepatitis C, the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303 (a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303 (d). 

The Veteran contends that he acquired hepatitis C due to air gun inoculations in service.  Alternatively, he asserts that he was exposed to hepatitis C during medical school training in service.

In general, for service connection to be granted for hepatitis C, the evidence must show that a veteran's hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  The evidence must further show by competent medical evidence that there is a relationship between the claimed in-service injury and the veteran's hepatitis C.  Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA letter 211B (98-110) November 30, 1998.

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.  It was concluded in FL 04-13 that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  Additionally, the FL noted that while there is at least one case report of hepatitis B being transmitted by an air gun injection, there have been no case reports to date of hepatitis C being transmitted via air gun injection.  However, the letter goes on to state that despite the lack of any scientific evidence to document transmission of hepatitis C by air gun injectors, it is biologically plausible.  Id. 
The medical evidence indicates that the Veteran was first diagnosed with hepatitis C in 1987.  In this case, current treatment records also show diagnoses of hepatitis C.  Therefore, Hickson element (1) is met. 

With respect to Hickson element (2), in-service disease or injury, service treatment records indicate that the Veteran received air gun inoculations upon his enlistment in 1972.  He also received medical school training for three months in 1972.  However, the Veteran's service treatment records are negative for complaints or treatments related to hepatitis C.  Accordingly, Hickson element (2) is at least arguably met.  

At the outset, the Board must note that service personnel records show that in June 1974 the Veteran committed an assault on two women by striking them with his hands and thereby intentionally inflicting bodily harm upon them, to include bruises and lacerations.  The Board notes this incident due to the reported lacerations and potential for blood exposure.  He was found guilty of violating Article 128 of the Uniform Code of Military Justice; this article addresses assault with a dangerous weapon or other means or force likely to produce death or grievous bodily harm. The Veteran was reduced to the next lower paygrade, suspended for a period of six months, and given extra duty for a period of 21 days.  The Veteran did not appeal this decision.

As noted above, the Board acknowledges that VA regulations provide that direct service connection may only be granted when a disability was not the result of a Veteran's own willful misconduct.  Therefore, the Board must consider whether the Veteran's June 1974 assault constitutes a willful misconduct action, which would preclude a grant of service connection for any disability caused by such a willful misconduct act.

The Board finds that the June 1974 assault was willful misconduct.  It is clear from the Veteran's service personnel records that this offense was serious. The Veteran was lowered a paygrade, suspended for six months, and forced to perform extra duties.  Furthermore, that sentence represents a finding that the Veteran's actions constituted willful misconduct, and the Board agrees with that finding.
Willful misconduct is defined as an act involving conscious wrongdoing or known prohibited action.  It involves deliberate or intentional wrongdoing with knowledge of or wanton disregard of its probable consequences.  38 C.F.R. § 3.1 (n) (1) (2016); Daniels v. Brown, 9 Vet. App. 348 (1996).  In this case, there is little doubt that the Veteran's conduct was a conscious decision.  The Veteran did not appeal the sentence.  Since there was willful misconduct on the part of the Veteran, this incident cannot be used for the award of service connection.  38 C.F.R. §§ 3.1 (n), 3.301 (2016).

However, as service treatment records indicate that the Veteran received air gun inoculations and medical school training in 1972, the Board will continue with the analysis of the case and the critical Hickson element (3).

In February 2012 the Veteran was afforded a VA examination.  The examiner concluded that it was less likely than not that the Veteran's hepatitis C was related to his military service, specifically the air gun inoculation.  However, the Board found the examiner's rationale to be inadequate in its September 2015 Remand and requested a new medical opinion.  As a result, the Board affords the February 2012 VA opinion no probative value.

The Veteran submitted a May 2012 private medical opinion which concluded that his hepatitis C was caused by or a result of his in-service vaccinations.  However, the examiner provided no supporting rationale for his conclusion and as a result the Board finds it to be of little probative value.  See Nieves-Rodriguez, 22 Vet. App. 295; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Subsequent to the Board's September 2015 Remand, an October 2015 VA examiner reviewed the Veteran's claims file, to include the May 2012 private medical opinion submitted by the Veteran and medical literature supporting his claim.  The examiner concluded that the Veteran's hepatitis C was less likely than not incurred in or caused by his military service.  The examiner cited the lack of in-service medical care for hepatitis C and the fact that hepatitis C was not diagnosed until 1987 which would be outside the incubation period for hepatitis C.  The examiner also cited the lack of scientific proof documenting transmission of hepatitis C by air gun injectors, as noted in the June 2004 Fast Letter.  The examiner also stated that there were no other in-service risk factors identified. 

Subsequent to the November 2016 Remand, an addendum VA opinion was received in December 2016 in which it was noted that the examiner reviewed the electronic claims files.  The examiner stated that after review of the electronic claims files, he was unable to find any medical care for hepatitis C infection caused by, first manifested during, or etiologically related to active duty service.  The examiner opined that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner stated that although it was possible in theory, there was not enough evidence to confirm air gun infections during military service as a risk factor for hepatitis C; attempts to obtain service connection by claiming air gun infection during military service had been controversial.

The December 2016 VA examiner cited a VA Cooperative Study that examined risk factors for hepatitis C infection in a large sample of veterans and noted that it did not find an association with military-related exposures such as air gun injections.  The examiner stated that while air gun injection remained a theoretical possibility for transmission, there was no sound scientific data showing evidence of an actual association.  The VA examiner noted that it was known that 30 percent of veterans had no known risk factor; the infection may have come from blood-contaminated cuts or wounds, contaminated medical equipment or multi-dose vials of medications, and the veteran may not recall possible etiology in the remote past.

The December 2016 VA examiner stated that there was documentation that the Veteran stated he was exposed to hepatitis c during training in medical school; however, service treatment records were negative for evidence of risk factors associated with hepatitis C or complaints, treatment, or diagnosis of hepatitis.  The examiner stated that there was no evidence of exposure to blood or blood products or any risk factor associated with this disability while on active duty.  The examiner noted that on separation physical examination from the military, there was no documentation of hepatitis c and physical examination was normal.  The examiner also noted that in 1996 the Veteran underwent a VA examination for a right leg condition; in the prior medical history, there was no history of hepatitis C and abdominal physical examination was normal.  The examiner opined that this implied that the Veteran was not diagnosed with hepatitis C prior 1987. 

The Veteran submitted a private medical opinion in December 2016 in which the examiner noted that he was under his care for liver disease.  The private examiner noted that the Veteran was diagnosed with hepatitis C in 1987, did not have a blood transfusion, and had no tattoos.  The examiner stated that the Veteran may have contracted hepatitis C through vaccination in the military.  The examiner opined that jet gun injection increased the Veteran's risks of infections with hepatitis.  The examiner stated that the multiple-use nozzle jet injectors were the only risks factors noticed for the hepatitis C in the Veteran; his disease of hepatitis C was most likely related to the injectors.

In regards to the December 2016 private opinion, the Board notes that the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  

As true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board is obligated to analyze the credibility and probative value of all evidence, account for the evidence that it finds persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the Veteran.  Meyer v. Brown, 9 Vet. App. 425 (1996); Eddy v. Brown, 9 Vet. App. 52 (1996); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson, 2 Vet. App. at 618; Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  

The Board finds that the December 2016 private opinion does not carry significant weight as the opinion was initially offered in a speculative manner, stating that the Veteran "may" have contracted hepatitis C through vaccination in the military before opining that hepatitis C was most likely related to the injectors.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).  The private examiner also did not review the claims file and did not offer relevant medical literature or studies to support his conclusion.  

After reviewing the medical and lay evidence of record, the preponderance of the evidence is against a finding that the Veteran's hepatitis C is etiologically related to active duty military service.  The Board finds the October 2015 VA opinion read together with the December 2016 VA medical opinion to be of significantly greater probative value.  This is part due to the fact that the aforementioned private medical opinion did not reflect review of the claims file and because the October 2015/December 2016 VA examiner reviewed both the claims file and relevant medical literature before submitting his opinions.  

However, the Board acknowledges that review of a claims file by a VA examiner, without more, does not automatically render the examiner's opinion competent or persuasive, and conversely, a private medical opinion may not be discounted solely because the opining clinician did not review the claims file.  Nieves-Rodriguez, 22 Vet. App. 295. 

The Board finds that the VA examiner provided a discussion of the evidence and a rationale supported by pertinent medical literature for the opinion that hepatitis C infection was not caused by, first manifested during, or etiologically related to active duty service; that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  Accordingly, the Board concludes that the VA opinion carries significant weight.  As a result, service connection is not warranted.

In reaching this conclusion, the Board acknowledges the Veteran's contentions, see Jandreau, and again notes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that the question of the etiology of his currently diagnosed hepatitis C is not subject to lay opinion.  While some symptoms may be reported by a layperson, the Veteran and his representative do not have the medical expertise to provide an opinion regarding the etiology of his current hepatitis C.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999). 

Thus, to the extent that the Veteran and his representative have asserted that his hepatitis C is directly related to service, their assertions are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, service connection for hepatitis C is not warranted.

The Board acknowledges that the Veteran submitted medical literature which implied a possible link between air gun inoculation and the transmission of hepatitis C, specifically the article "Preventing contamination between injections with multiple-use nozzle needle-free injectors: a safety trial." The articles are not specific to this Veteran.  Therefore, while the Board has considered the articles, they are not persuasive evidence in support of the claim.

The Board also acknowledges the May 2008 Board decision submitted by the Veteran.  This decision, which granted service connection for hepatitis C, is unrelated to the present appeal.  To the extent that the Veteran argues this unrelated May 2008 decision supports his claim, the Board notes that its decisions are not precedential, and previously issued Board decisions are considered binding only with regard to the specific case decided.  See 38 C.F.R. § 20.1303.  Thus, in the present appeal, the Board is not bound by the prior unrelated May 2008 decision submitted by the Veteran.

As the record does not establish a nexus between the Veteran's hepatitis C and any other event, injury, or disease in service, the preponderance of the evidence is against the Veteran's claim.  Consequently, the "benefit-of-the-doubt" rule does not apply, and service connection for hepatitis C is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for hepatitis C is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


